Fernandez v McGrath (2017 NY Slip Op 04380)





Fernandez v McGrath


2017 NY Slip Op 04380


Decided on June 1, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 1, 2017

Sweeny, J.P., Mazzarelli, Moskowitz, Manzanet-Daniels, Kapnick, JJ.


4169 4782/15 -2049] 4272/16 101/17

[*1]In re Jordano Fernandez, Petitioner, 	OP
vHon. Kevin McGrath, etc., Respondent.


Michele Hauser, New York, and New York County Defender Services, New York (Stanford Hickman of counsel), for petitioner.
Eric T. Schneiderman, Attorney General, New York (Angel Guardiola II of counsel), for respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: JUNE 1, 2017
CLERK